DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (USPN 2017/0222456 A1) in view of Hong et al. (USPN 2014/0313171 A1), further in view of Connor (USPN 2018/0303383 A1), and further in view of Tziortzis et al. (USPN 2012/0188153 A1).

As to claim 4, Perez teaches a system comprising:
a frame comprising a display assembly portion and a keyboard assembly portion, and a flexible portion between the display assembly portion and the keyboard assembly portion (see at least figs. 1A-1D: keyboard and display);
a cover mechanically coupled to and covering a side of each of the display assembly portion and the keyboard assembly portion and configured to mechanically couple the display assembly portion and the keyboard assembly portion together to allow the keyboard assembly portion to be movable relative to the display assembly portion between a closed position and at least one open position (see at least figs. 1A-1D: hinge covers a side of base with keyboard and lid with display and allows for opening and closing);
a pen receptacle formed in one of the display assembly portion and the keyboard assembly portion and configured to house a pen wherein the pen is usable to interact with a user interface of the information handling system (see at least figs. 1A-1D, 2A-2C: receptacle 114); and
a sensor located proximate to the pen receptacle, such that the sensor is configured to sense a proximity of the pen to the pen receptacle (see at least [0040] "the laptop computer 100 may sense for the stylus 300 (402). Based on sensing for the stylus 300, the laptop computer 100 may determine whether the stylus 300 is present in the receptacle 114 (404). The laptop computer 100 may sense for the stylus 300 and/or determine whether the stylus 300 is in the receptacle 114 by determining whether the retention mechanism 204 is engaged, whether the node 302A, 302B of the stylus 300 is in contact with the node 202A, 202B of the hinge 106, and/or whether an electronic device is in proximity to the coil 206 of the hinge 106").

Perez does not directly teach a single-piece frame, a fabric cover, passive pen, and a fabric sensor comprising conductive fabric material interwoven with non-conductive fabric material of the fabric cover, wherein the fabric sensor has an electrical impedance that varies based on proximity of the passive pen to the passive pen receptacle. However a passive pen is well known in the art and would be an obvious substitution.
Hong teaches a sensor has an electrical impedance that varies based on proximity (location of magnetic field/material) of a pen to a pen receptacle (see at least figs. 1 and 5-7; [0048] “the electronic device 100 may measure an impedance value which varies depending on an influence of the magnetic field of the electronic pen”; [0056] “the motion information collection program 114 may collect a measured impedance value which varies depending on the influence of the magnetic field of the electronic pen”; [0067] “the motion determining program 115 may measure the rotation state (i.e., rotation angle) of the electronic pen by using an impedance value based on a variable location of the magnetic material”; [0133] “the electronic device may pre-store an impedance value for the motion of the electronic pen, and thereafter may determine the motion of the electronic device by using the impedance value which varies according to an influence of the magnetic field of the electronic pen”; and [0137] “the motion of the electronic pen may be in an insertion state of the electronic pen. .... distinguishing a depth by which the electronic pen is inserted”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor with an electrical impedance that varies as taught by Hong into the sensing of Perez in order to provide a method and apparatus for controlling a function of an electronic device by detecting an insertion state and a motion state of an electronic pen in the electronic device (see Hong at least [0015]). Support for modifying Perex is found in at least paragraph [0064] “While certain features of the described implementations have been illustrated as described herein, many modifications, substitutions, changes and equivalents will now occur to those skilled in the art.” Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements and the combination yields nothing more than predictable results to one of ordinary skill in the art.

Perez and Hong do not directly teach a single-piece frame, a fabric cover and a fabric sensor comprising conductive fabric material interwoven with non-conductive fabric material of the fabric cover.
Connor teaches a fabric sensor comprising conductive fabric material interwoven with non-conductive fabric material of the fabric cover (see at least [0289] "a sensor can include nonconductive woven fabric which is encapsulated within or coated with conductive elastomeric material"). Further note, materials are an obvious choice of design.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fabric sensor materials of Connor into the sensing of Perez and Hong in order to provide flexible electronics. The rationale to Support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (in this case substituting the fabric sensor materials of Connor into the sensor of Perez and Hong). Support for modifying Hong is found in at least paragraph [0036] “those of ordinary skill in the art will recognize that various changes and modifications of the various embodiments described herein can be made without departing from the scope and spirit of the present disclosure”. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements and the combination yields nothing more than predictable results to one of ordinary skill in the art.

Perez, Hong and Connor do not directly teach a single-piece frame.
Tziortzis teaches a single-piece frame comprising a display assembly portion and a keyboard assembly portion (see at least figs. 5-6 and 13: foldable frame 410 with flexible display 402 and [0077] “The display 1234 of one example is a flexible display …. Display 1234 is able to further include touch sensors to accept touch screen inputs from a user, such as scrolling gestures, and the like. The keyboard 1236 is able to include, for example, a complete alphanumeric keyboard, a telephone-type keypad, or a touch screen representation of a keyboard.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the single-piece frame of Tziortzis into Perez, Hong and Connor in order to provide flexible electronics that enhance proper user input detection (see Tziortzis at least [0001]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, the combination of Perez, Hong, Connor and Tziortzis teach the system of Claim 4 (see above rejection), wherein the display assembly portion comprises a keyboard assembly (see Perez at least figs. 1A-1D: display and keyboard and Tziortzis at least figs. 5-6, 13 and [0077]).

As to claim 3, the combination of Perez, Hong, Connor and Tziortzis teach the system of Claim 4 (see above rejection), wherein the keyboard assembly portion comprises a display assembly (see Perez at least figs. 1A-1D: display and keyboard and Tziortzis at least figs. 5-6, 13 and [0077]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (USPN 2017/0222456 A1) in view of Hong et al. (USPN 2014/0313171 A1), further in view of Connor (USPN 2018/0303383 A1), and further in view of Tziortzis et al. (USPN 2012/0188153 A1).

As to claim 11, Perez teaches a method comprising:
mechanically coupling a frame comprising a display assembly portion and a keyboard assembly portion to a cover mechanically coupled to and covering a side of each of the display assembly portion and the keyboard assembly portion and configured to mechanically couple the display assembly portion and the keyboard assembly portion together to allow the keyboard assembly portion to be movable relative to the display assembly portion between a closed position and at least one open position (see at least figs. 1A-1D: hinge covers a side of base with keyboard and lid with display and allows for opening and closing);
forming a pen receptacle in one of the display assembly portion and the keyboard assembly portion and configured to house a pen wherein the pen is usable to interact with a user interface of the information handling system (see at least figs. 1A-1D, 2A-2C: receptacle 114); and
a sensor located proximate to the pen receptacle, such that the sensor is configured to sense a proximity of the pen to the pen receptacle (see at least [0040] "the laptop computer 100 may sense for the stylus 300 (402). Based on sensing for the stylus 300, the laptop computer 100 may determine whether the stylus 300 is present in the receptacle 114 (404). The laptop computer 100 may sense for the stylus 300 and/or determine whether the stylus 300 is in the receptacle 114 by determining whether the retention mechanism 204 is engaged, whether the node 302A, 302B of the stylus 300 is in contact with the node 202A, 202B of the hinge 106, and/or whether an electronic device is in proximity to the coil 206 of the hinge 106.").

Perez does not directly teach a fabric cover, passive pen, and interweaving conductive fabric material with non-conductive fabric material of the fabric cover to form a fabric sensor, wherein an electrical impedance of the fabric sensor varies based on proximity of the passive pen to the passive pen receptacle. However a passive pen is well known in the art and would be an obvious substitution.
Hong teaches a sensor has an electrical impedance that varies based on proximity (location of magnetic field/material) of a pen to a pen receptacle (see at least figs. 1 and 5-7; [0048] “the electronic device 100 may measure an impedance value which varies depending on an influence of the magnetic field of the electronic pen”; [0056] “the motion information collection program 114 may collect a measured impedance value which varies depending on the influence of the magnetic field of the electronic pen”; [0067] “the motion determining program 115 may measure the rotation state (i.e., rotation angle) of the electronic pen by using an impedance value based on a variable location of the magnetic material”; [0133] “the electronic device may pre-store an impedance value for the motion of the electronic pen, and thereafter may determine the motion of the electronic device by using the impedance value which varies according to an influence of the magnetic field of the electronic pen”; and [0137] “the motion of the electronic pen may be in an insertion state of the electronic pen. .... distinguishing a depth by which the electronic pen is inserted”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor with an electrical impedance that varies as taught by Hong into the sensing of Perez in order to provide a method and apparatus for controlling a function of an electronic device by detecting an insertion state and a motion state of an electronic pen in the electronic device (see Hong at least [0015)). Support for modifying Perex is found in at least paragraph [0064] “While certain features of the described implementations have been illustrated as described herein, many modifications, substitutions, changes and equivalents will now occur to those skilled in the art.” Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements and the combination yields nothing more than predictable results to one of ordinary skill in the art.

Perez and Hong do not directly interweaving conductive fabric material with non-conductive fabric material of the fabric cover to form a fabric sensor.
Connor teaches interweaving conductive fabric material with non-conductive fabric material of the fabric cover to form a fabric sensor (see at least [0289] "a sensor can include nonconductive woven fabric which is encapsulated within or coated with conductive elastomeric material"). Further note, materials are an obvious choice of design.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fabric sensor materials of Connor into the sensing of Perez and Hong in order to provide flexible electronics. The rationale to Support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (in this case substituting the fabric sensor materials of Connor into the sensor of Perez and Hong). Support for modifying Hong is found in at least paragraph [0036] “those of ordinary skill in the art will recognize that various changes and modifications of the various embodiments described herein can be made without departing from the scope and spirit of the present disclosure”. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 9, the combination of Perez, Hong and Connor teach the method of Claim 11 (see above rejection), wherein the display assembly portion comprises a keyboard assembly. (see Perez at least figs. 1A-1D: display and keyboard).

As to claim 10, the combination of Perez, Hong and Connor teach the method of Claim 11 (see above rejection), wherein the keyboard assembly portion comprises a display assembly. (see Perez at least figs. 1A-1D: display and keyboard).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (USPN 2017/0222456 A1) in view of Hong et al. (USPN 2014/0313171 A1), in view of Connor (USPN 2018/0303383 A1), in view of Tziortzis et al. (USPN 2012/0188153 A1), and further in view of Pourbigharaz et al. (USPN 2017/0315631 A1).

As to claim 5, the combination of Perez, Hong, Connor and Tziortzis teach the system of Claim 4 (see above rejection).
Perez, Hong, Connor and Tziortzis do not directly teach at least one other sensor configured to detect a physical property of the passive pen; and a processing subsystem configured to selectively enable and disable the at least one other sensor based on the proximity of the passive pen to the passive pen receptacle.
Pourbigharaz teaches at least one other sensor configured to detect a physical property of the passive pen; and a processing subsystem configured to selectively enable and disable the at least one other sensor based on the proximity of the passive pen to the passive pen receptacle (see at least [0051] "the passive input mode corresponds to the multimode stylus being detected by the host computing system using a passive touch technology such as any of resistive, surface acoustic wave, passive capacitive, infrared grid, optical, dispersive signal, acoustic pulse, and/or the like").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the passive stylus position detection of Pourbigharaz into the sensing of Perez/Hong/Connor in order for accurate position detection. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 6, Perez, Hong, Connor, Tziortzis and Pourbigharaz teach the system of Claim 5 (see above rejection), wherein the at least one other sensor is an optical sensor (see Pourbigharaz at least [0051] “the passive input mode corresponds to the multimode stylus being detected by the host computing system using a passive touch technology such as any of resistive, surface acoustic wave, passive capacitive, infrared grid, optical, dispersive signal, acoustic pulse, and/or the like”).

As to claim 7, Perez, Hong, Connor, Tziortzis and Pourbigharaz teach the system of Claim 6 (see above rejection), wherein the physical property of the passive pen comprises at least one of a position and a change in the position of the passive pen (see Pourbigharaz at least [0051] “In the passive or “off” input mode, the multimode stylus is operated in a power conserving mode where the multimode stylus does not actively emit any signals used by a host computing system to detect the position of the multimode stylus”).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (USPN 2017/0222456 A1) in view of Hong et al. (USPN 2014/0313171 A1), in view of Connor (USPN 2018/0303383 A1), and further in view of Pourbigharaz et al. (USPN 2017/0315631 A1).

As to claim 12, the combination of Perez, Hong and Connor teach the method of Claim 11 (see above rejection).
Perez and Conner do not directly teach forming at least one other sensor within one of the first mechanical member and the second mechanical member and configured to detect a physical property of the passive pen; and selectively enabling and disabling the at least one other sensor based on the proximity of the passive pen to the passive pen receptacle.
Pourbigharaz teaches forming at least one other sensor within one of the first mechanical member and the second mechanical member and configured to detect a physical property of the passive pen; and selectively enabling and disabling the at least one other sensor based on the proximity of the passive pen to the passive pen receptacle (see at least [0051] “the passive input mode corresponds to the multimode stylus being detected by the host computing system using a passive touch technology such as any of resistive, surface acoustic wave, passive capacitive, infrared grid, optical, dispersive signal, acoustic pulse, and/or the like”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the passive stylus position detection of Pourbigharaz into the sensing of Perez/Hong/Connor in order for accurate position detection. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 13, Perez, Hong, Connor and Pourbigharaz teach the method of Claim 12 (see above rejection), wherein the at least one other sensor is an optical sensor (see Pourbigharaz at least [0051] “the passive input mode corresponds to the multimode stylus being detected by the host computing system using a passive touch technology such as any of resistive, surface acoustic wave, passive capacitive, infrared grid, optical, dispersive signal, acoustic pulse, and/or the like”).

As to claim 14, Perez, Hong, Connor and Pourbigharaz teach the method of Claim 13 (see above rejection), wherein the physical property of the passive pen comprises at least one of a position and a change in the position of the passive pen (see Pourbigharaz at least [0051] “In the passive or “off” input mode, the multimode stylus is operated in a power conserving mode where the multimode stylus does not actively emit any signals used by a host computing system to detect the position of the multimode stylus”).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (USPN 2017/0222456 A1) in view of Hong et al. (USPN 2014/0313171 A1), in view of Connor (USPN 2018/0303383 A1), in view of Tziortzis et al. (USPN 2012/0188153 A1) and further in view of Sibbett (USPN 2017/0234673 A1).

As to claim 15, the combination of Perez, Hong, Connor and Tziortzis teach the system of Claim 4 (see above rejection).
Perez, Hong, Connor and Tziortzis do not directly teach wherein the fabric cover comprises a plurality of layers, wherein the plurality of layers includes a piezoresistive core layer comprising a piezoresistive material, a first conductive layer comprising conductive fibers sandwiched between the piezoresistive core layer and a first non-conductive layer comprising non-conductive fabric, and a second conductive layer comprising conductive fibers between the piezoresistive core layer and a second non-conductive layer of non-conductive fabric.
Sibbett teaches wherein the fabric cover comprises a plurality of layers, wherein the plurality of layers includes a piezoresistive core layer comprising a piezoresistive material, a first conductive layer comprising conductive fibers sandwiched between the piezoresistive core layer and a first non-conductive layer comprising non-conductive fabric, and a second conductive layer comprising conductive fibers between the piezoresistive core layer and a second non-conductive layer of non-conductive fabric (see at least fig. 1 and [0004], [0047], [0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fabric layers as taught by Sibbett into Perez, Hong, Connor and Tziortzis in order to provide a novel design that creates a reliable electrical connection suited for pliable active electronic devices (see Sibbett at least [0014]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 16, the combination of  Perez, Hong, Connor, Tziortzis and Sibbett teach the system of Claim 15 (see above rejection), wherein the first conductive layer comprises a plurality of conductive fiber traces, each terminating at a corresponding electrical contact of a row contact assembly and wherein the second conductive layer comprises a plurality of conductive fiber traces, each terminating at a corresponding electrical contact of a column contact assembly (see Sibbett at least fig. 1 and [0004], [0047], [0085]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (USPN 2017/0222456 A1) in view of Hong et al. (USPN 2014/0313171 A1), in view of Connor (USPN 2018/0303383 A1), and further in view of Sibbett (USPN 2017/0234673 A1).

As to claim 17, the combination of Perez, Hong, and Connor teach the method of Claim 11 (see above rejection).
Perez, Hong, and Connor do not teach wherein the fabric cover comprises a plurality of layers, wherein the plurality of layers includes a piezoresistive core layer comprising a piezoresistive material, a first conductive layer comprising conductive fibers sandwiched between the piezoresistive core layer and a first non-conductive layer comprising non-conductive : fabric, and a second conductive layer comprising conductive fibers between the piezoresistive core layer and a second non-conductive layer of non-conductive fabric.
Sibbett teaches wherein the fabric cover comprises a plurality of layers, wherein the plurality of layers includes a piezoresistive core layer comprising a piezoresistive material, a first conductive layer comprising conductive fibers sandwiched between the piezoresistive core layer and a first non-conductive layer comprising non-conductive fabric, and a second conductive layer comprising conductive fibers between the piezoresistive core layer and a second non-conductive layer of non-conductive fabric (see at least fig. 1 and [0004], [0047], [0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fabric layers as taught by Sibbett into Perez, Hong, and Connor in order to provide a novel design that creates a reliable electrical connection suited for pliable active electronic devices (see Sibbett at least [0014]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 18, the combination of Perez, Hong, Connor and Sibbett teach the method of Claim 17 (see above rejection), wherein the first conductive layer comprises a plurality of conductive fiber traces, each terminating at a corresponding electrical contact of a row contact assembly and wherein the second conductive layer comprises a plurality of conductive fiber traces, each terminating at a corresponding electrical contact of a column contact assembly (see Sibbett at least fig. 1 and [0004], [0047], [0085]).

Response to Arguments
Applicant’s arguments filed 3/24/22 have been considered but are moot because the new grounds of rejection uses a new combination of references not applied in the prior rejection of record.
In response to applicant's argument against claim 11 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a single-piece frame”) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peterson et al. (USPN 10,484,793 B1) teaches proximity sensors that may include touch sensor structures formed from yarns of conductive material (e.g. individual conductive yarns woven within a non-conductive fabric structure to form a capacitive touch sensor array) (see at least figs. 1 and 9 and descriptions).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/             Examiner, Art Unit 2623                                                                                                                                                                                           	6/30/22

		/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623